DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Non-Final Office Action in response to communications received February 10, 2021.  Claims 7 and 19-20 has been canceled. Claims 1-4, 8-11, 15-18, and 21 have been amended.  New claims 22-23 have been added.  Therefore, claims 1-6, 8-18 and 21-23 are pending and addressed below.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17 (e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission has been entered.
Response to Arguments/Amendments
Claim Rejections - 35 USC § 103
Applicant's arguments are moot in light of the new ground of rejection that was necessitated by Applicant's amendments. Based on an updated search of the art, a new reference was used in the rejection below
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-18 and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In reference to Claims 1-6 and 21-23; Claims 8-14; Claims 15-18:
Independent claims 1, 8 and 15 recite the limitation “transmit, to the mobile device, instructions prompting for responses to one or more questions regarding; a macro area of the vehicle damaged in the accident, and a micro area, within the macro area, of the vehicle damaged in the accident”,  which is new matter.  The specification has support for:  “answers to questions about the accident” (para 0001, para 0036, para 0038, para 0046); “provide questions regarding accident to a mobile device …prompt the owner… to provide pictures” (para 0004); “may provide one or more preliminary questions … regarding the accident. … through mobile device 120 associated with the driver of vehicle 110… questions …. may include whether or not there were any injuries to the driver and/or passengers of vehicle 110 and/or injuries to other parties involved in the accident (e.g., pedestrians, driver and/or passengers of other vehicles, etc.), whether or not vehicle 110 is driveable, how many vehicles were damaged in the accident including vehicle 110, and what level of detail of repair costs a user is looking for (e.g., fixed bid or upperbound bid). … additional questions may be included regarding the geographical location of the accident and type of accident (e.g., head-on collision, broadside collision, etc.) “ (para 0056); “include one or more vehicle profile questions (e.g., 604A, 604B, 604C, 604D, and 604E) regarding vehicle 110 including the VIN, which may be optional, year, make, model, and mileage” (para 0065).
Please note that the written disclosure fails to have possession of “ questions regarding; a macro area of the vehicle” and/or a micro area, within the macro area, of the vehicle damaged in the accident”, rather the questions are directed toward accident with respect to injuries, vehicle condition, type of accident, location of accident, vehicle information and vehicle id, how many vehicles and/or level of cost information for repairs.  However the specification is silent with respect to questions regarding micro/macro area of the damaged vehicle.  With respect to “macro/micro” area the specification has support for photos of taken of macro and micro area of the damaged vehicle.  The user taking photos is not analogous of receiving questions.  Therefore, the independent claims are directed toward new matter.  Dependent claims 2-6 and 21-23; Claims 9-14; and Claims 16-18 depend on claims 1, 8 and 15 respectively and contain the same deficiencies as discussed above with respect to independent claims respectively.  Therefore, claims 1-6 and 21-23, Claims 8-14 and Claims 15-18 are rejected under 35 USC 112 paragraph (a).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-2, 5, 22; Claims 8-9, 12-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2014/0114691 A1 by Pearce (Pearce) in view of US Pub No. 2003/0076417 A1 by Thomas et al. (Thomas) in view of US Pub No. 2016/0203703 A1 by Graeve (Graeve) in view of US Pub No. 2015/0106133 A1 by Smith JR (Smith) and further in view of “When to make a car insurance claim” by Bankrate company (Bank) 
In reference to Claim 1:
Pearce teaches:
(Currently Amended) A method ((Pearce) in at least abstract) comprising:
detecting, by a first computing device and based on vehicle operation sensor data received from a mobile device located in a vehicle, that the vehicle has been involved the accident ((Pearce) in at least para 0006 wherein the prior art teaches sensors attached to the vehicle reporting physical circumstances of the accident itself, para 0033 wherein the prior art teaches the mobile device camera capturing data, a microphone, para 0034 wherein the prior art teaches “The data may be collected at the scene of the incident in an integrated fashion … The collected data may be automatically deleted from the portable computing device once it has been received by the third party cost recovery entity”; please note that in order for the collected data to be deleted it must be collected by the mobile device; para 0045 wherein the prior art teaches computing device provides location of accident, para 0062 wherein the prior art teaches the device using GPS and other identifying capability to provide location);
transmitting, to the mobile device, instructions prompting for responses to one or more questions regarding a macro area of the vehicle damaged in the accident ((Pearce) in at least para 0067 wherein the prior art teaches “user …may next be prompted to take pictures of the accident scene using the camera on the portable computing device)”, and a micro area within the macro area ((Pearce) in at least para 0045 wherein the prior art teaches “information that is collected using, … portable computing device 110-1 may include incident data 122 such as … pictures or videos of the accident scene [macro] and the damage to the vehicles or other objects” [micro]), of the vehicle damaged in the accident ((Pearce) in at least FIG. 4A-R; para 0061-0074, para 0076);
in response to receiving the responses to one or more or more questions ((Pearce) in at least FIG. 4A-R, FIG. 5A; para 0050, para 0061-0074); and 
activating a camera of a mobile device associated with the user ((Pearce) in at least para 0015-0016, para 0033, para 0045, para 0048, para 0064); and …
causing the mobile device to capture, with the activated camera, one or more pictures of the micro area of the property damaged in the accident ((Pearce) in at least para 0015-0016, para 0033, para 0045, para 0048, para 0064)…
calculating, based on the received … sensor data based on the responses to the one or more questions, and based on the one or more pictures of the micro area of the vehicle damaged in the accident, repair costs for the vehicle damaged in the accident ...((Pearce) in at least FIG. 6A-D, FIG. 8A, FIG. 9A-C; para 0014-0015, para 0017, para 0041, para 0043, para 0045-0046, para 0049-0051, para 0054-0056, para 0075-0076, para 0088-0090);
receiving, from the mobile device a request to file the insurance claim to cover the calculated repair costs ((Pearce) in at least FIG. 4R, FIG. 6B, FIG. 7, FIG. 9A-B, FIG. 10; para 0074, para 0080, para 0086-0087, para 0094); and
responsive to receiving the request to file the insurance claim, electronically depositing into a payment account associated with a driver of the vehicle damaged in the accident, a payment corresponding to the calculated repair costs for the vehicle damaged in the accident.((Pearce) in at least FIG. 11 ref # 660 wherein the 
Although the prior art Pearce does not explicitly cite the term sensor provided to the mobile device, the prior art does teach a camera which collects and records data and teaches that it is known for sensor data to be collected and reporting physical circumstances for the accident itself.  The prior art provides teaching of a “base” device (i.e. mobile device with cameras and audio technology) for collecting accident data and reporting the data.  The prior art teaches such “base” devices for collecting data includes sensors (see para 0006) upon which the claimed invention can be seen as an "improvement;"   The prior art teaches in the background that the “comparable” (i.e. sensor) that have been improved upon in the same way as the claimed invention. Based on the teaching of Pearce that sensors are used to collect accident data, 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
one of ordinary skill in the art could have applied the known "improvement" technique in the same way to the "base" device (method, or product) and the results would have been predictable to one of ordinary skill in the art.  
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Pearce does not explicitly teach:
detecting, by a first computing device and based on vehicle operation sensor data received from a mobile device located in a vehicle
generating on a display of the mobile device, a semi-translucent overlay corresponding to the micro 
…discarding image data outside of an outer boundary of the semi-translucent overlay corresponding to the micro area of the vehicle damage in the accident;
calculating, based on the received vehicle operation sensor data... and expected insurance policy premium changes if an insurance claim is filed to cover the calculated repair costs
Graeve teaches:
detecting, by a first computing device and based on vehicle operation sensor data received from a mobile device located in  a vehicle during an accident, that the vehicle has been involved in the accident ((Graeve) in at least FIG. 5; para 0008, para 0057)
Both Pearce and Graeve are directed toward collecting vehicle event data and reporting that data to an insurance related system.  Graeve teaches the motivation of sensor coupled to the user mobile device in order to report the accident.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify data collected by the mobile device with respect to accident events of Pearce to include sensor data collected by the mobile device of Graeve since Graeve teaches the motivation of sensor coupled to the user mobile device in order to report the accident 
Smith teaches:
an area of the vehicle damaged in the accident ((Smith) in at least para 0018) includes:
activating a camera of the mobile device ((Smith) in at least para 0018); and
generating on a display of the mobile device and based on the responses to the one or more questions ((Smith) in at least FIG. 7 wherein the prior art illustrates a claim page with input data field/question; page 0031), a semi-translucent overlay corresponding to a micro area of the vehicle damaged in the accident ((Smith) in at least FIG. 3-6; para 0018, para 0026-0029, para 0031);
causing the mobile device to capture, with the activated camera, one or more pictures of the micro area of the vehicle damaged in the accident, … ((Smith) in at least FIG. 3-6; para 0007, para 0018 wherein the prior art teaches “user can manipulate the mobile device so that an image of the vehicle is aligned with the graphical overlay of the vehicle”, para 0022, para 0026-0028, para 0031);
calculating, based on the received vehicle operation sensor data, based on the responses to the one or more questions, and based on the one or more pictures of the micro area of the vehicle damaged in the accident, repair costs for the vehicle damaged in the accident ... ((Smith) in at least FIG. 8-10; para 0031-0033);
receiving from the mobile device, a request to file the insurance claim to cover the calculated repair costs ((Smith) in at least FIG. 10; para 0033); and
Both Pearce and Smith are directed toward requesting the user to provide photos of vehicles for insurance coverage.  Smith teaches the motivation of utilizing graphical user overly of a vehicle in order to store the image of the vehicle so that the overlays associated with the vehicle may be searched in a database of 3D vehicle information for make, model and year of the car.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the photo capturing 
Thomas teaches:
generating …a semi-translucent overlay corresponding to the micro area of the property damaged in the accident ((Thomas) in at least para 0074-0075);
causing the mobile device to capture, with the activated camera, one or more pictures of the micro area of the vehicle damaged in the accident, discarding image data outside of an outer boundary of the semi-translucent overlay corresponding to the micro area of the vehicle …((Thomas) in at least para 0074-0076- “captures images that include not only a "zone of interest," i.e., the parking lot itself, but also the vicinity of the zone of interest. … photographic camera, it may capture images of the parking lot where a certain percentage of the image falls outside the zone of interest. The percentage that falls outside the zone of interest typically depends on the location and elevation of the camera relative to the location and geometry of the parking lot to be monitored. Preferably pixels that represent areas outside the zone of interest are removed from consideration in the image analysis by applying by applying an empirically determined “lot mask” to the difference image. The lot mask is configured such that only pixels within the zone of interest remain in the difference image after application of the lot mask to the difference image.”)
Both Pearce and Thomas are directed toward collecting data in related to insurance costs.   Thomas teaches the motivation of applying an overlay on area of interest so that areas outside the area of interest can be removed.   It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the data analysis of Pearce of images taken to include the analysis process of Thomas since Thomas teaches the motivation of applying overlay/mask over area of interest (damage) so that data the outside of the area of interest can be removed.  
Bank teaches:
calculating, ... expected insurance policy premium changes if an insurance claim is filed to cover the calculated repair costs ((Bank) in at least Article)
Both Pearce and Bank are directed toward processes which calculate cost related to accidents.  Bank teaches the motivation of a claim affect calculator in order to allow the user to determine whether its better to file an auto insurance claim or not.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the cost calculation of Pearce in the event of an accident of Pearce to include a calculator to determine estimated cost for reporting an accident of Bank since Bank teaches the motivation of a claim affect calculator in order to allow the user to determine whether its better to file an auto insurance claim or not.
In reference to Claim 2:
The combination of Pearce, Graeve, Bank and Smith discloses the limitations of independent claim 1.  Pearce further discloses the limitations of dependent claim 2
(Currently Amended) The method of claim 1 (see rejection of claim 1 above), 
causing the mobile device to capture the one or more pictures of the micro area of the vehicle damaged in the accident ((Pearce) in at least para 0045 wherein the prior art teaches “information that is collected using, … portable computing device 110-1 may include incident data 122 such as … pictures or videos of the accident scene [macro] and the damage to the vehicles or other objects” [micro], para 0067 wherein the prior art teaches “user …may next be prompted to take pictures of the accident scene using the camera on the portable computing device)”, comprises: 
causing the mobile device to capture image data corresponding to an entire area of the display of the mobile device ((Pearce) in at least FIG. 5A-C; para 0015, , para 0033, para 0045 wherein the prior art teaches “information that is collected using, … portable computing device 110-1 may include incident data 122 such as … pictures or videos of the accident scene [macro] and the damage to the vehicles or other objects” [micro], para 0076);
Pearce does not explicitly teach:
wherein discarding the image data outside of the semi-translucent overlay corresponding to the micro area of the vehicle damaged in the accident comprises discarding portions of the macro area of the vehicle not included in the micro area; and
wherein the method further comprises storing remaining, non-discarded image data, wherein the stored image data is smaller in size than the captured image data ((Thomas).
Thomas teaches:
wherein discarding the image data outside of the semi-translucent overlay corresponding to the micro area [point of interest] of the vehicle damaged in the accident comprises discarding portions of the macro area [entire area] of the vehicle not included in the micro area [point of interest]; …((Thomas) in at least para 0074-0076- “captures images that include not only a "zone of interest," i.e., the parking lot itself, but also the vicinity of the zone of interest. … photographic camera, it may capture images of the parking lot where a certain percentage of the image falls outside the zone of interest. The percentage that falls outside the zone of interest typically depends on the location and elevation of the camera relative to the location and geometry of the parking lot to be monitored. Preferably pixels that represent areas outside the zone of interest are removed from consideration in the image analysis by applying by applying an empirically determined “lot mask” to the difference image. The lot mask is configured such that only pixels within the zone of interest remain in the difference image after application of the lot mask to the difference image.”)
wherein the method further comprises storing remaining, non-discarded image data, wherein the stored image data is smaller in size than the captured image data [directed toward result] ((Thomas) in at least para 0007, para 0034, para 0039, para 0067) .
Both Pearce and Thomas are directed toward collecting data in related to insurance costs.   Thomas teaches the motivation of applying an overlay on area of interest so that areas outside the area of interest can be removed.   It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the data analysis of Pearce of images taken to include the analysis process of Thomas since Thomas teaches the motivation of applying overlay/mask over area of interest (damage) so that data the outside of the area of interest can be removed.  
In reference to Claim 5:
The combination of Pearce, Graeve, Bank, Thomas and Smith discloses the limitations of independent claim 1.  Pearce further discloses the limitations of dependent claim 5.
(Previously Presented) The method of claim 1 (see rejection of claim 1 above), further comprising:
receiving the vehicle operation sensor data from one or more sensors of the mobile device wherein the one or more sensors collect the vehicle operation sensor data during the accident.((Pearce) in at least para 0006; wherein the prior art teaches utilizing sensor data from sensors that are attached to the vehicle in order to report 
In reference to Claim 22:
The combination of Pearce, Graeve, Bank and Smith discloses the limitations of independent claim 1.  Pearce further discloses the limitations of dependent claim 22.
(New) The method of claim 1 (see rejection of claim 1 above), wherein the macro area 7of the vehicle comprises 
Pearce does not explicitly teach:
a driver side of the vehicle, a passenger side of the vehicle, a front of the vehicle, or a rear of the vehicle, and wherein the micro area of the vehicle comprises a tire, a door, a tire well, a headlight, hood, a bumper, a windshield, or a taillight.
Smith teaches:
a driver side of the vehicle, a passenger side of the vehicle, a front of the vehicle, or a rear of the vehicle, and wherein the micro area [area of damage] of the vehicle comprises a tire, a door, a tire well, a headlight, hood, a bumper, a windshield, or a taillight ((Smith) in at least FIG. 4-5, FIG. 8; Abstract; para 0007, para 0018, para 0028)
Both Pearce and Smith are directed toward collecting vehicle related data for insurance purposes.  Smith teaches the motivation of vehicle data analyzed to include 
In reference to claim 8:
The combination of Pearce, Graeve, Bank, Thomas and Smith discloses the limitations of independent claim 8
(Currently Amended) The apparatus of claim 8 functional processes correspond to the method steps of claim 1.  The additional limitations recited in claim 8 that go beyond the limitations of claim 1 include the apparatus and structure to perform the operation that correspond to claim 1 include the structure comprising:
 (Currently Amended) An apparatus ((Pearce) in at least Abstract; para 0042) comprising:
a processor ((Pearce) in at least para 0042): and
memory storing computer readable instructions that, when executed by the processor ((Pearce) in at least para 0017, para 0042, para 0105), cause the apparatus to:
Therefore, claim 8 has been analyzed and rejected as previously discussed with respect to claim 1. 
In reference to Claim 9:
The combination of Pearce, Graeve, Bank, Thomas and Smith discloses the limitations of independent claim 8.  Pearce further discloses the limitations of dependent claim 9.
(Currently Amended) The apparatus of claim 8, wherein memory stores further computer-readable instructions that, when executed by the processor (see rejection of claim 8 above), cause the apparatus to:
Pearce does not explicitly teach:
generate, on the display of the mobile device and based on responses to the  one or more questions regarding the macro area of the vehicle damaged in the accident, a second semi-translucent overlay corresponding to the macro area of the vehicle damaged in the accident; and
cause capturing, with the activated camera, of one or more pictures of the macro area of the vehicle damaged in the accident.-and wherein an outer boundary of the one or more pictures of the macro area of the vehicle damaged in the accident traces the second semi-translucent overlay.
Smith teaches:
generate, on the display of the mobile device and based on responses to the  one or more questions regarding the macro area of the vehicle damaged in the accident ((Smith) in at least FIG. 7 wherein the prior art illustrates a claim page with input data field/question; page 0031), a second semi-translucent overlay corresponding to the macro area of the vehicle damaged in the accident ((Smith) in at least FIG. 3-6; para 0018, para 0026-0029, para 0031); and
cause capturing, with the activated camera, of one or more pictures of the macro area of the vehicle damaged in the accident.-and wherein an outer boundary of the one or more pictures of the macro area of the vehicle damaged in the accident traces the second semi-translucent overlay ((Smith) in at least FIG. 3-8; para 0007, para 0018, para 0022, para 0026-0028, para 0031).
Both Pearce and Smith are directed toward requesting the user to provide photos of vehicles for insurance coverage.  Smith teaches the motivation of utilizing graphical user overly of a vehicle in order to store the image of the vehicle so that the overlays associated with the vehicle may be searched in a database of 3D vehicle information for make, model and year of the car.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the photo capturing evaluation process of Pearce to include transparent overlays as taught by Smith since Smith teaches the motivation of utilizing graphical user overly of a vehicle in order to store the image of the vehicle so that the overlays associated with the vehicle may be searched in a database of 3D vehicle information for make, model and year of the car.
With respect to the limitation “a second semi-translucent overlay”, according to MPEP 2144.04, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
In reference to Claim 12:
The combination of Pearce, Graeve, Bank, Thomas and Smith discloses the limitations of independent claim 8.  Pearce further discloses the limitations of dependent claim 12.
(Previously Presented) The apparatus of claim 8 (see rejection of claim 8 above), wherein the memory stores further computer-readable instructions that when executed by the processor, cause the apparatus to:
receive the vehicle operation sensor data from one or more sensors of the mobile device, and receives additional vehicle operation sensor data from one or more sensors associated with the vehicle, or one or more sensors associated with a telematics device associate with the vehicle .((Pearce) in at least para 0006; wherein the prior art teaches utilizing sensor data from sensors that are attached to the vehicle in order to report on the physical circumstances of the accident itself., para 0012, para 0015, para 0035, para 0041, para 0055, para 0064).
In reference to Claim 14:
The combination of Pearce, Graeve, Bank, Thomas and Smith discloses the limitations of independent claim 8.  Pearce further discloses the limitations of dependent claim 14.
(Previously Presented) The apparatus of claim 8 (see rejection of claim 8 above), 
Pearce do not explicitly teach:
wherein the vehicle operation sensor data includes at least an indication of airbag deployment.
Graeve teaches:
wherein the vehicle operation sensor data includes at least an indication of airbag deployment. ((Graeve) in at least para 0008, para 0057)
Both Pearce and Graeve are directed toward systems that utilize sensors to provide information indicating an accident. Graeve teaches the motivation utilizing air bag sensor in order to determine that the vehicle has been in an accident based on deployment of airbags in the vehicle.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify sensors used for detecting an accident of Pearce to include airbag sensors as taught by Graeve since Graeve teaches the motivation utilizing air bag sensor in order to determine that the vehicle has been in an accident based on deployment of airbags in the vehicle
In reference to Claim 15:
The combination of Pearce, Graeve, Bank, Thomas and Smith discloses the limitations of independent claim 15
(Currently Amended) The system of claim 15 functional processes correspond to the method steps of claim 1.  The additional limitations recited in claim 8 that go beyond the limitations of claim 1 include the system and structure to perform the operation that correspond to claim 1 include the structure comprising:
(Currently Amended) A system ((Pearce) in at least para 0010), comprising:
a mobile device configured to transmit vehicle operation sensor data, wherein the mobile device is located in a vehicle during accident ((Pearce) in at least FIG. 4A-R; para 0006, para 0033, para 0042); and
a computing device ((Pearce) in at least para 0017, para 0044) comprising:
at least one processor ((Pearce) in at least para 0017); and
at least one memory storing computer readable instructions that, when executed by at least one processor ((Pearce) in at least para 0017), cause the system to:
Therefore, claim 15 has been analyzed and rejected as previously discussed with respect to claim 1. 
In reference to Claim 16:
The combination of Pearce, Graeve, Bank, Thomas and Smith discloses the limitations of independent claim 15.  Pearce further discloses the limitations of dependent claim 16.
(Currently Amended) The system of claim 15, wherein the memory stores further computer-readable instructions that, when executed by the least one processor, cause the computing device  (see rejection of claim 15 above)to: 
The functions of system claim 16 corresponds to method steps of claim 2.  Therefore, claim 16 has been analyzed and rejected as previously discussed with respect to claim 2.
In reference to Claim 18:
The combination of Pearce, Graeve, Bank and Smith discloses the limitations of independent claim 15.  Pearce further discloses the limitations of dependent claim 18.
(Currently Amended) The system of claim 15, wherein the at least one memory stores further computer-readable instructions that when executed by the at least one processor, cause the computing device (see rejection of claim 15 above)to:
receive the vehicle operation sensor data from at one or more sensors of the mobile device, …and 
receive additional vehicle operation sensor data from or more sensors associated with the vehicle, or one or more sensors associated with a telematics device associated with the vehicle .((Pearce) in at least para 0006; wherein the prior art teaches utilizing sensor data from sensors that are attached to the vehicle in order to report on the physical circumstances of the accident itself., para 0012, para 0015, para 0035, para 0041, para 0055, para 0064).
Pearce does not explicitly teach:
wherein the vehicle operation sensor data includes at least an indication of airbag deployment;
Graeve teaches:
wherein the vehicle operation sensor data includes at least an indication of airbag deployment;
Both Pearce and Graeve are directed toward systems that utilize sensors to provide information indicating an accident. Graeve teaches the motivation utilizing air bag sensor in order to determine that the vehicle has been in an accident based on deployment of airbags in the vehicle.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify sensors used for detecting an accident of Pearce to include airbag sensors as taught by Graeve since Graeve teaches the motivation utilizing air bag sensor in order to determine that the vehicle has been in an accident based on deployment of airbags in the vehicle.
Claims 3-4, 22-23 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2014/0114691 A1 by Pearce (Pearce) in view of US Pub No. 2016/0203703 A1 by Graeve (Graeve) in view of US Pub No. 2003/0076417 A1 by Thomas et al. (Thomas), in view of US Pub No. 2015/0106133 A1 by Smith JR (Smith) in view of “When to make a car insurance claim” by Bankrate company (Bank) as applied to claim 1 above, and further in view of US Pub No. 2013/0297353 A1 by Strange et al. (Strange)
In reference to Claim 3:
The combination of Pearce, Graeve, Thomas, Bank, Smith discloses the limitations of independent claim 1.  Pearce further discloses the limitations of dependent claim 3.
(Currently Amended) The method of claim 1
generating a rendering of the vehicle damaged in the accident ((Pearce) in at least para 0045); 
Pearce does not explicitly teach: 
orienting the rendering based on responses to the one or more questions regarding the macro area of the vehicle damaged in the accident; and
marking the rendering based on responses to the one or more questions regarding the micro area within the macro area of the vehicle damaged in the accident.
Strange teaches:
orienting the rendering based on responses to the one or more questions regarding the macro area of the vehicle damaged in the accident ((Strange) in at least FIG. 3A-H, FIG. 4A-G; para 0086, para 0094, para 0097-0099); and
marking [extracting]  the rendering based on responses to the one or more questions regarding the micro area within the macro area of the vehicle damaged in the accident ((Strange) in at least FIG. 5A, para 0092-0093, para 0094, para 0098-0099).
Both Pearce and Strange are directed toward having users capture damage images for insurance coverage and vehicle repair purposes.  Strange teaches the motivation of in response to a filing of a claim to prompt additional targeted questions and request images from the user in order to gather additional accident related questions for claim submission.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify data gathering process 
In reference to Claim 4:
The combination of Pearce, Graeve, Bank, Thomas, Smith and Strange discloses the limitations of dependent claim 3.  Pearce further discloses the limitations of dependent claim 4.
(Currently Amended) The method of claim 3 (see rejection of claim 3 above), 
Pearce does not explicitly teach:
wherein the marking the rendering may include at least one of highlighting the rendering based on the responses to the one or more questions regarding the micro area within the macro area of the vehicle damaged in the accident and labeling the rendering based on the responses to the one or more questions regarding the micro area within the macro area of the vehicle damaged in the accident.
Strange teaches:
wherein the marking the rendering may include any of highlighting the rendering based on the responses to the one or more questions regarding the micro area within the macro area of the vehicle damaged in the accident and labeling the rendering based on the responses to the one or more questions regarding the 
Both Pearce and Strange are directed toward having users capture damage images for insurance coverage and vehicle repair purposes.  Strange teaches the motivation of in response to a filing of a claim to prompt additional targeted questions and request images from the user in order to gather additional accident related questions for claim submission.  With the additional motivation in data analysis, highlighting in the images received in order to progress with silhouette animation for image data analysis.   It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify data gathering process for insurance claim processing of Pearce to include the data gathering process of Strange since Strange teaches the motivation of in response to a filing of a claim to prompt additional targeted questions and request images from the user in order to gather additional accident related questions for claim submission. .  With the additional motivation in data analysis, highlighting in the images received in order to progress with silhouette animation for image data analysis.  
In reference to Claim 17:
The combination of Pearce, Graeve, Bank, Smith, Thomas and Strange discloses the limitations of independent claim 15.  Pearce further discloses the limitations of dependent claim 17.

In reference to Claim 23:
The combination of Pearce, Graeve, Bank, Thomas and Smith discloses the limitations of independent claim 1.  Pearce further discloses the limitations of dependent claim 23.
(New) The method of claim 1 (see rejection of claim 1 above), further comprising:
Pearce does not explicitly teach:
comparing the one or more pictures of the micro area of the vehicle to one or more stored images; and
providing, to the mobile device and based on determining that the one or more pictures of the micro area of the vehicle do not correspond to any of the one or more stored images, a notification to re-capture an image of the micro area of the vehicle damaged in the accident.
Smith teaches:
comparing the one or more pictures of the micro area of the vehicle to one or more stored images ((Smith) in at least para 0018, para 0027); and
Both Pearce and Smith are directed toward collecting and analyzing data for insurance processing.  Smith teaches the motivation of comparing collected image data to stored data in order to identify the part of the image.  It would have been obvious to 
Strange teaches:
comparing the one or more pictures of the micro area of the vehicle to one or more stored images ((Strange) in at least para 0285-0286); and
providing, to the mobile device and based on determining that the one or more pictures of the micro area of the vehicle do not correspond to any of the one or more stored images, a notification to re-capture an image of the micro area of the vehicle damaged in the accident ((Strange) in at least para 0289).
Both Pearce and Strange are directed toward collecting and analyzing data for insurance processing.  Strange teaches the motivation of comparing/testing the image data collected in order to determine is images are sufficient.  Strange further teaches the motivation that in the event that the images fail the test and a message is provided to the user to retake the image since the image of a failed test the image is rejected.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify data analysis process of Pearce to include testing the image as taught by Strange since Strange teaches the motivation of comparing/testing the image data collected in order to determine is images are sufficient.  Strange further teaches the motivation that in the event that the images fail the test and a message is provided to the user to retake the image since the image of a failed test the image is rejected.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2014/0114691 A1 by Pearce (Pearce) in view of US Pub No. 2016/0203703 A1 by Graeve (Graeve) in view of US Pub No. 2003/0076417 A1 by Thomas et al. (Thomas)in view of US Pub No. 2015/0106133 A1 by Smith JR (Smith) in view of “When to make a car insurance claim” by Bankrate company (Bank) as applied to Claim 5 above, and further in view of US Pub No. 2015/0307048 A1 by Santora (Santora)
In reference to Claim 6:
The combination of Pearce, Graeve, Bank, Thomas and Smith discloses the limitations of dependent claim 5.  Pearce further discloses the limitations of dependent claim 6.
(Previously Presented) The method of claim 5 (see rejection of claim 5 above), further comprising:
providing to emergency personnel, an alert that the accident has occurred, wherein the alert includes the vehicle operation sensor data ((Pearce) in at least para 0010-0011, para 0032-0033),
Pearce does not explicitly teach:
alert includes…vehicle operation data
Santora teaches:
alert includes…vehicle operation data ((Santora) in at least para 0011) )
Both Pearce and Santora are directed toward collecting vehicle event data and transmitting the sensor.  Hanson teaches the motivation of alerts sent from vehicle sensor in order report damage.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the communication of sensor data collected with respect to accident events of Pearce to include vehicle sensor data collected of Santora since Hanson teaches the motivation of alerts sent from vehicle sensor in order report damage.
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2014/0114691 A1 by Pearce (Pearce), in view of US Pub No. 2016/0203703 A1 by Graeve (Graeve) in view of US Pub No. 2003/0076417 A1 by Thomas et al. (Thomas) in view of US Pub No. 2015/0106133 A1 by Smith JR (Smith) in view of “When to make a car insurance claim” by Bankrate company (Bank) as applied to claim 8 above, and further in view of US Pub No. 2013/0297353 A1 by Strange et al. (Strange)
In reference to Claim 10:
The combination of Pearce, Graeve, Bank, Thomas and Smith discloses the limitations of dependent claim 8.  Pearce further discloses the limitations of dependent claim 10.

generate a rendering of the vehicle damaged in the accident ((Pearce) in at least para 0045); 
Pearce does not explicitly teach: 
orient the rendering based on responses to the one or more questions regarding the macro area of the vehicle damaged in the accident; and
mark the rendering based on responses to the one or more questions regarding the micro area within the macro area of the vehicle damaged in the accident.
Strange teaches:
orient the rendering based on responses to the one or more questions regarding the macro area of the vehicle damaged in the accident ((Strange) in at least FIG. 3A-H, FIG. 4A-G; para 0086, para 0094, para 0097-0099); and
mark [extract] the rendering based on responses to the one or more questions regarding the micro area within the macro area of the vehicle damaged in the accident. ((Strange) in at least FIG. 5A, para 0092-0093, para 0094, para 0098-0099).
Both Pearce and Strange are directed toward having users capture damage images for insurance coverage and vehicle repair purposes.  Strange teaches the 
In reference to Claim 11:
The combination of Pearce, Graeve, Bank, Smith, Thomas and Strange discloses the limitations of dependent claim 10.  Pearce further discloses the limitations of dependent claim 11.
(Currently Amended) The apparatus of claim 10 (see rejection of claim 10 above), 
Pearce does not explicitly teach:
wherein the marking the rendering may include at least one of highlighting the rendering based on the responses to the one or more questions regarding the micro areas within the macro area of the vehicle damaged in the accident and labeling the rendering based on the responses to the one or more questions regarding the micro area within the macro area of the vehicle damaged in the accident.
Strange teaches:
wherein the marking the rendering may include at least one of highlighting the rendering based on the responses to the one or more questions regarding the micro areas within the macro area of the vehicle damaged in the accident and labeling the rendering based on the responses to the one or more questions regarding the micro area within the macro area of the vehicle damaged in the accident ((Strange) in at least para 0097-0098).
Both Pearce and Strange are directed toward having users capture damage images for insurance coverage and vehicle repair purposes.  Strange teaches the motivation of in response to a filing of a claim to prompt additional targeted questions and request images from the user in order to gather additional accident related questions for claim submission.  With the additional motivation in data analysis, highlighting in the images received in order to progress with silhouette animation for image data analysis.   It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify data gathering process for insurance claim processing of Pearce to include the data gathering process of Strange since Strange teaches the motivation of in response to a filing of a claim to prompt additional targeted questions and request images from the user in order to gather additional accident related questions for claim submission. .  With the additional motivation in data analysis, highlighting in the images received in order to progress with silhouette animation for image data analysis.   
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2014/0114691 A1 by Pearce (Pearce), in view of US Pub No. 2016/0203703 A1 by Graeve (Graeve) in view of US Pub 2003/0076417 A1 by Thomas et al (Thomas) in view of US Pub No. 2015/0106133 A1 by Smith JR (Smith) in view of “When to make a car insurance claim” by Bankrate company (Bank) as applied to claim 8 above, and further in view of US Pub No. 2015/0307048 A1 by Santora (Santora)
In reference to Claim 13:
The combination of Pearce, Graeve, Bank and Smith discloses the limitations of independent claim 8.  Pearce further discloses the limitations of dependent claim 13.
(Previously Presented) The apparatus of claim 8 (see rejection of claim 8 above), wherein the memory stores further computer readable instructions that, when executed by the processor, cause the apparatus to:
provide to emergency personnel an alert that the accident has occurred wherein the alert include the vehicle operation sensor data ((Pearce) in at least para 0010-0011, para 0032-0033),
Pearce does not explicitly teach:
vehicle operation sensor data
Santora teaches:
alert includes…vehicle operation data ((Santora) in at least para 0011) )
Both Pearce and Santora are directed toward collecting vehicle event data and transmitting the sensor.  Hanson teaches the motivation of alerts sent from vehicle sensor in order report damage.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the communication of sensor data collected with respect to accident events of Pearce to include vehicle sensor data collected of Santora since Hanson teaches the motivation of alerts sent from vehicle sensor in order report damage.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2014/0114691 A1 by Pearce (Pearce) in view of US Pub No. 2016/0203703 A1 by Graeve (Graeve) in view of US Pub 2003/0076417 A1 by Thomas et al (Thomas), in view of US Pub No. 2015/0106133 A1 by Smith JR (Smith) in view of “When to make a car insurance claim” by Bankrate company (Bank) as applied to claim 16 above, and further in view of US Pub No. 2013/0297353 A1 by Strange et al. (Strange)
In reference to Claim 17:
The combination of Pearce, Graeve, Bank, Thomas and Smith discloses the limitations of dependent claim 16.  Pearce further discloses the limitations of dependent claim 17.
(Previously Presented) The system of claim 16 (see rejection of claim 16 above), wherein the at least one memory stores further computer readable instructions that, when executed by the at least one processor, cause the system to: 
generate a rendering of the vehicle damaged in the accident ((Pearce) in at least para 0045); 
Pearce does not explicitly teach:
orient the rendering based on responses to the one or more questions regarding the macro areas of the vehicle damaged in the accident; and 
mark the rendering based on responses to the one or more questions regarding the micro areas within the macro areas of the vehicle damaged in the accident.
Strange teaches:
orient the rendering based on responses to the one or more questions regarding the macro areas of the vehicle damaged in the accident ((Strange) in at least FIG. 3A-H, FIG. 4A-G; para 0086, para 0094, para 0097-0099); and 
mark the rendering based on responses to the one or more questions regarding the micro areas within the macro areas of the vehicle damaged in the accident. ((Strange) in at least FIG. 5A, para 0092-0093, para 0094, para 0098-0099).
Both Pearce and Strange are directed toward having users capture damage images for insurance coverage and vehicle repair purposes.  Strange teaches the motivation of in response to a filing of a claim to prompt additional targeted questions and request images from the user in order to gather additional accident related questions for claim submission.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify data gathering process 1for insurance claim processing of Pearce to include the data gathering process of .
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2014/0114691 A1 by Pearce (Pearce) in view of US Pub No. 2016/0203703 A1 by Graeve (Graeve) in view of US Pub No. 2003/0076417 A1 by Thomas et al. (Thomas), in view of US Pub No. 2015/0106133 A1 by Smith JR (Smith) in view of “When to make a car insurance claim” by Bankrate company (Bank) as applied to Claim 1 above, and further in view of WO 2006/074682 A2 by Bolano et al (Bolano)
In reference to Claim 21:
The combination of Pearce, Graeve, Thomas, Bank and Smith discloses the limitations of independent claim 1.  Pearce further discloses the limitations of dependent claim 21
(Currently Amended) The method of claim 1 (see rejection of claim 1 above), further comprising responsive to receiving the request to file the insurance claim, … to an insurance policy associated with the driver of the vehicle.((Pearce) in at least para 0012, para 0062, para 0064, para 0067, para 0071-0073, para 0080, para 0095)
Pearce does not explicitly teach:
further applying the expected insurance policy premium changes
Bolano teaches:
further applying the expected insurance policy premium changes ((Bolano) in at least page 1-2)
Both Pearce and Bolano are directed toward collected damage information for insurance purposes.  Bolano teaches the motivation of applying premium changes in order to apply risk determined from damage information.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the charges related to damage information for insurance purposes of damages reported of Pearce to include premium changes as taught by Bolano since Bolano teaches the motivation of applying premium changes in order to apply risk determined from damage information
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub No. 2011/0311130 A1 by Ichimori; US Patent No. 10,147,210 B1 by Desai et al; US Patent No. 6,201,571 B1 by Ota;  US Pub Patent No. 9,691,189 B1 by Creath is recited for teaching “A target area is a point of reference on the vehicle image and may be used to indicate both initial and collateral damage to a vehicle following accident.”; US Patent No. 10,430,885 B1 by Brandmaier et al is cited for teaching “the algorithm employed by server 101 may use a comparison of an image of a damaged vehicle with an image of an undamaged version of the same vehicle to “subtract out” and isolate the damaged area of a vehicle”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY M GREGG whose telephone number is (571)270-5050.  The examiner can normally be reached on M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached on (571)272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY M GREGG/Examiner, Art Unit 3697